   8:21-cv-00128-RGK-PRSE Doc # 6 Filed: 03/25/21 Page 1 of 1 - Page ID # 15




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

WALTER H. HOLLOWAY, K-9 Officer
Handler; and MARY E. HOLLOWAY,
                                                                   8:21CV128
                      Plaintiffs,

        vs.                                                          ORDER

130% LOAN SHARKS,

                      Defendant.


        This matter is before the court on its own motion. Plaintiffs filed a Complaint (Filing
1) on March 24, 2021. However, Plaintiff Mary E. Holloway failed to include the $402.00
filing and administrative fees. Plaintiff Mary E. Holloway has the choice of either
submitting the $402.00 filing and administrative fees to the clerk’s office or submitting a
request to proceed in forma pauperis. Failure to take either action within 30 days will result
in the court dismissing this case without further notice to Plaintiff.

       IT IS THEREFORE ORDERED that:

        1.     Plaintiff Mary E. Holloway is directed to submit the $402.00 fees to the
clerk’s office or submit a request to proceed in forma pauperis within 30 days. Failure to
take either action will result in dismissal of this matter without further notice.

      2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

       3.     The clerk of the court is directed to set a pro se case management deadline in
this matter with the following text: April 26, 2021: Check for MIFP or payment.

       March 25, 2021.                             BY THE COURT:


                                                   Richard G. Kopf
                                                   Senior United States District Judge
